Citation Nr: 0700636	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-22 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to November 
1986 and from June 1987 to June 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In April 2005, the appeal was remanded for 
additional evidentiary development.  It has now been returned 
to the Board for further appellate consideration.

In October 2006, the veteran directly submitted to the Board 
a June 1986 medical statement from J.A. McQuown, M.D.  The RO 
has not considered this evidence, and the veteran has not 
signed a waiver of initial RO consideration.  See 38 C.F.R. 
§ 20.1304(c) (2006).  However, this evidence is essentially 
cumulative of the evidence already of record.  (Compare June 
1986 Statement by Dr. McQuown, with January 2004 Hearing 
Transcript, p. 2, November 1985 Medical Examination Report, 
August 1986 Note for Acute Medical Care, and September 2006 
VA Examination Report).  Thus, it may not be deemed 
additional evidence for which a written waiver would be 
required.  Id. 


FINDINGS OF FACT

1.  The veteran does not have a disability of the right knee.

2.  The preponderance of the competent and probative evidence 
of record, including the opinion of the September 2006 VA 
examiner who was the only examiner that reviewed the service 
medial records (SMRs), reflects that the veteran did not have 
a chronic left knee disorder in service, his current left 
knee disorder did not arise for many years thereafter, and 
current left knee disorder is not otherwise related to 
service.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§  1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  A left knee disability was not incurred in or aggravated 
by active duty, nor may such a disorder be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The Board notes here that a letter regarding VCAA 
requirements was sent to the claimant in December 2002, prior 
to the January 2003 rating decision which denied service 
connection for the claims on appeal.  The claimant submitted 
a notice of disagreement with that decision, and this appeal 
ensued.  He was issued an additional VCAA letter in April 
2005.  Specifically, these documents notified him that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the SSOC dated in 
September 2006.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service VA medical records, and statements and 
testimony from the claimant.  VA made all reasonable efforts 
to assist him in the development of the claim and notified 
her of the information and evidence necessary to substantiate 
the claim.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  Such examination was conducted by VA in 
September 2006.  The evidence of record is sufficient to make 
a decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005);  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
degenerative changes to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309  (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Historical Background

The veteran reports that he suffers from right and left knee 
disabilities resulting from basic training in service.  The 
veteran maintains that he has had knee pain and other 
symptoms of these conditions continuously since that time.  

The veteran's SMRs indicate that the veteran was seen in 
August 1986 for complaints of left knee problems.  A history 
of old left knee sprain was noted.  He was examined and given 
an assessment of medial tibial stress reaction.  The service 
medical records are silent for complaints of right knee 
problems.

After service, the record does not indicate that the veteran 
sought treatment for knee problems until 2002, when he was 
seen for chronic left knee pain.  X-rays of the left knee 
taken in October 2002 revealed no bony abnormalities or 
effusions and the joint spaces were well preserved.  He was 
assessed at the time with swelling of the left knee, 
specifically the lateral lower corner of the joint, which was 
tender to the touch.  In a June 2003 surgery history and 
physical, it was noted that the veteran was pre op for left 
knee arthroscopy.  The veteran complained of a long history 
of knee pain which originated when his twisted his knee 
playing softball approximately 17 years earlier during 
military service.  He said that he was originally scheduled 
for surgery at that time but it was not done as his 
"paperwork was not ready."  Over the years, he continued to 
have pain in the knee and in the last year, he developed 
recurrent giving way.  Subsequently, a left knee arthroscopy, 
debridement frayed lateral, was performed.  Magnetic 
resonance imaging (MRI) of the veteran's right knee taken in 
November 2002 revealed degenerative changes at the menisci 
with a horizontal tear involving the anterior horn of the 
lateral meniscus.  

In testimony before the RO in January 2004, the veteran 
indicated that he strained his left knee 28 days before 
starting basic training in 1986.  He testified that after two 
weeks he was released and was found to be physically 
qualified for basic training.  On the other hand, the veteran 
also testified that he began having trouble with his left 
knee five weeks after beginning basic training.  After that, 
the veteran testified that he was in and out of treatment 
during service for problems with his left knee and was even 
sent up for an operation at Fort Hood, Texas in 1987.  (Note:  
Attempts to obtain records from this facility in Texas in 
2005 and 2006 were unsuccessful as no records for the veteran 
were found.)  

As per a Board remand request in 2005, a VA orthopedic 
examination was conducted in September 2006.  The examiner 
noted that the claims file was reviewed.  The veteran denied 
any complaints for the right knee and denied that he incurred 
any right knee injuries during service.  No disability of the 
right knee was noted.  

As for the left knee, left lateral meniscus tear with surgery 
was assessed.  The examiner opined that this condition was 
less likely than not a result of military service.  It was 
noted that the veteran stated that his old left knee strain 
occurred 28 days prior to entering military service and that 
is had resolved.  It was also noted by the examiner that the 
SMRs did not show a chronic diagnosis and it was not until 
2002 that a chronic left knee diagnosis was made after an MRI 
was accomplished.  

Analysis

Right Knee

Regarding the veteran's claim for a right knee disorder, the 
Board notes that a review of the record does not show that 
the veteran has ever received a competent medical diagnosis 
of such a condition.  In fact, no such disorder was diagnosed 
at the time of the 2006 examination.  Moreover, the veteran 
denied any such disorder at that time.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current right knee disability, the claim must be denied.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a right knee disorder and the claim is denied.  
As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, No. 01- 7006 (Fed. Cir. 
December 17, 2001).

Left Knee

Following review of the applicable evidence of record, it is 
concluded that service connection is not warranted for a left 
knee disorder.  In sum, the competent, probative evidence of 
record reflects that the veteran did not have a chronic left 
knee disorder in service, his current left knee disorders did 
not arise for many years after service, and these disorder 
are not otherwise related to the one inservice complaint of 
left knee joint pain.  

In making this determination, the Board has placed a great 
deal of weight on the September 2006 examiner's opinion as it 
was based on exam of the veteran and review of the claims 
file.  In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded great evidentiary weight to the VA examiner who 
reviewed the record and concluded that the veteran's current 
left knee problems did not originate in service.  The 
examiner provided rationale to support his conclusions, to 
include the fact that the veteran was not seen for many years 
after service separation for any left knee problems.  The 
Board also points out that while the VA examiner did not 
review the June 1986 statement which indicates that the 
veteran sustained a knee injury that was resolving and doing 
well prior to service, this was a fact acknowledged by the 
examiner as he noted the veteran's sworn testimony, the 
inservice entry of this preservice injury, and the normal 
examination results.  It is also noted that the June 1990 
Guard discharge examination was normal.  Thus, no chronic 
left knee disorder prior to or during service is sufficiently 
demonstrated.  And, no chronic left knee disorder is shown 
until many years after service discharge.  The claim for 
service connection for a left knee disorder is denied.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, the benefit-of-the-doubt doctrine is not for 
application, and the claim for service connection for a left 
knee disorder is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  


ORDER

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


